Per Curiam.

The order denying a temporary injunction should be affirmed, with $20 costs and disbursements to the respondents.
Our affirmance of the order should not be construed as a determination by this court that injunctive relief may not be had to restrain the publication of defamatory statements in a proper case. Suffice it to say that the record before us does not furnish any proper basis for the granting of a temporary injunction.
Martin, P. J., Glennon, Dore, Cohn and Van Voorhis, JJ., concur.
Order unanimously affirmed, with $20 costs and disbursements. [188 Misc. 479.] [See post, p. 794.]